Citation Nr: 1509749	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  06-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 2003 to March 2004. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The August 2004 rating decision granted service connection for (1) tinnitus with a rating of 10 percent effective April 1, 2004, (2) left shoulder strain status post arthroscopic surgery with a noncompensable rating effective April 1, 2004, (3) right shoulder strain status post arthroscopic surgery with a noncompensable rating effective June 24, 2004; and (4) bilateral knee strain with bilateral patellofemoral syndrome and chondromalacia patellae with a noncompensable rating effective April 1, 2004.  

The Veteran appealed the ratings for the bilateral knee and shoulder disabilities.  During the pendency of the appeal, the RO increased ratings for the bilateral knee and shoulder disabilities to 10 percent for each affected area.  Thus, all of the Veteran's service connected disabilities are now each rated at 10 percent, with a combined total rating of 40 percent including consideration of the bilateral factor.  

When the claim reached the Board in January 2012, the Board found an implied claim for TDIU as part of the Veteran's claims for increase because such an issue was reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In furtherance of this claim, the Board remanded the TDIU claim in order for VA to provide the Veteran appropriate notice regarding his rights and responsibilities, to obtain additional information from the Veteran regarding employment, additional medical treatment, and his vocational rehabilitation file.  

The RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268.  The RO obtained the vocational rehabilitation file and associated it with the claims file prior to RO's adjudication of the TDIU claim.  

Furthermore, the RO contacted the Veteran in September 2013 at his address of record to provide him appropriate notice as to his TDIU claim as consistent with the Veteran Claims Assistance Act (VCAA).  The notice included forms for the Veteran to complete and return including a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 4142 (Authorization and Consent to Release Information) necessary for VA to obtain any outstanding treatment records.  The Veteran did not respond and no reason has been given by either the Veteran or his representative for the lack of response.  

The RO adjudicated the TDIU claim against the Veteran. The claim has since returned to the Board.  With nearly three years passing since the remand, the Veteran has not provided any additional information pertaining to his TDIU claim except for representative briefs which have been associated with the file, the most recent from January 2015.  The representative merely directed the Board to review "arguments previously advanced, both written and oral, by the appellant and his prior representatives."  No statements were made as to any outstanding, pertinent medical or vocational documentation not already of record.  Accordingly, the Board finds the claim ready for adjudication. 

In addition to the medical and non-medical evidence of record, the Veteran had the opportunity to provide live testimony on two occasions.  The first was at a formal hearing at the RO in February 2006.  The second occasion was during a Board videoconference hearing held in December 2006.   Complete transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  The Veteran does not meet the schedular requirements for a TDIU.  

2.  The combined effect of the Veteran's tinnitus, bilateral knee strain, and right shoulder disability, when evaluated in association with the Veteran's educational attainment and occupational experience, do not preclude all forms of substantial gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  "Entitlement to TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet.App. 447, 452 (2009).  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned on an extraschedular basis upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  The Board is unable to award an extraschedular TDIU in the first instance, and instead must first determine whether referral to the Director of Compensation for a determination of TDIU is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

The determination of a referral or a grant, if the schedular requirement is met, is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

I.  Education and Work Experience

Information regarding the Veteran's education and work experience comes from his vocational rehabilitation records as well as documentation of statements made by the Veteran to various medical professionals throughout his treatment history, and the Veteran's hearing testimony.  

A.  Education

The Veteran has a high school diploma and two years of training in high building trades.  While in the military he completed two months of training to become a multi-channel radio system operator and maintainer, but only completed half of the course.  Post-service, he completed a blueprint reading program through Mid-Michigan Community College. 

In March 2005, the Veteran underwent aptitude tests during a vocational rehabilitation assessment to determine his educational level, and where he could best fit within an employment context.  In one such test, the WRAT III, a brief screening measure for achievement, the Veteran scored at a high school level in reading and spelling and at an eighth grade level in arithmetic.  Based on these results and the results of other tests, the vocational rehabilitation counselor opined that the Veteran demonstrated aptitude to work within science skilled and technology skilled and professional fields of work, but lacked the educational level to perform. 

In furtherance of the Veteran's goals, he was put on a plan to begin coursework towards an Associate Degree.  After 3 semesters beginning in the Fall of 2005, the Veteran had a GPA of 2.1852.  It is unclear from the record whether the Veteran completed the associate degree. 

In conclusion, the Veteran has a high school diploma with some supplemental trainings in building trades and college courses geared toward management positions.  With the Veteran's additional training, he is better prepared than before to move to positions, which require him to use his mind more than his physical abilities.  

B.  Employment

Throughout the Veteran's career, he has worked in a number of labor positions as noted in a March 2005 Vocational Counseling report.  The first position was through Majka Construction and Remodeling and lasted only two months.  He quit that job because his boss was a "nut case."  From August 1998 to June 2000 he worked for Pilot Industries Automotive Parts as a laborer and quality control worker.  He was terminated for unknown reasons.  After that termination, he stopped working for two years.  He reports not working because his father died.  The Veteran returned to work in November 2002 as a material handler for Carlisle Industries until January 2003.  The Veteran entered the military a few months later. 

After his approximately one year of military service, he returned to work as a laborer, but for Protech Environmental, a company that does industrial demolition, and asphalt removal.  Beginning in December 2004, he took a leave of absence after injuring his left shoulder on the job. He required surgery on his shoulder as well as post-surgical physical therapy.  Ultimately, he reportedly left this position because he could not keep up with the production rate.   

From August 2004 to December 2004, he worked for Industrial Demolition and Asbestos as a laborer.  Based on the March 2005 report, although the Veteran reports being unable to work, he was still employed doing asbestos removal at the time of his application.  Beginning in 2005, the Veteran was involved in vocational rehabilitation.  He reported the reason for applying for vocational rehabilitation was because he was unable to do physical work that he did before.  He reported having to take time off of work due to his shoulder.  He had surgery on his shoulder; he was restricted from lifting more than 10 pounds and had four to six weeks of physical therapy.  

In 2007, the Veteran took a leave of absence from the vocational rehabilitation program after claiming he could not perform any of the jobs assigned to him.  However, it appears that he found employment soon thereafter.  According to statements the Veteran made to the June 2010 VA examiner, he worked for a union laborer doing environmental work on natural gas lines until he was laid off on December 23, 2009.  Within a year of being laid off, the Veteran found new work with pipelines.  As noted in vocational rehabilitation notes, the Veteran was contacted in September 2011 and he confirmed that the employment information shown in his VA medical records (working on pipelines) was accurate and he understood his voc rehab benefits would be terminated. 

All of the Veteran's prior work experiences have been laborer positions where he has had to lift in excess of 50 pounds regularly.  The limitations as claimed by the Veteran, discussed below, would arguably prevent him from doing such strenuous physical activity.  However, such limitations are in doubt based on the Veteran's vocational rehabilitation file notes.  The Veteran is likely capable of work at a higher exertional level comparable to a laborer on pipelines based on his continuous return to this type of work even after making statements that he is unable to work in such a field. 


II.  Impact of Service-Connected Disabilities on Employability

The Veteran is service connected for disabilities affecting his hearing, knees, and shoulders.  The Board considered the impact of all service-connected disabilities, singly and in combination, in determining whether a TDIU should be granted.  Unfortunately, as will be discussed below, the preponderance of the evidence is against this claim. 


A.  Tinnitus

This disability is rated at 10 percent disabling.  The Veteran reported tinnitus in June 2004 and February 2006 evaluations of his hearing.  However, the tinnitus has not impaired his ability to hear.  In a March 2005 vocational rehabilitation record, the counselor noted that the Veteran reported having lost some hearing frequency, but that he has pretty normal range hearing.  

Without any hearing loss seen, and the fact that the Veteran does not report any ill effects from the service-connected tinnitus, the Board finds the Veteran's tinnitus does not adversely impact his employability.  

B.  Bilateral Knee Strain

The Veteran has been diagnosed with patellofemoral pain syndrome, which is aggravated by running or prolonged standing.  This disability is currently rated at 10 percent.  He told the March 2005 counselor that he is limited from prolonged standing, climbing, stairs, and pushing.  If his knees become swollen due to overuse, he will ice them.  

A June 2004 VA examination revealed full range of motion in his knees bilaterally from 0 to 140 degrees flexion without pain. He also has full strength (5 out of 5).  He has crepitus bilaterally with patellar pressure and pain to palpitation with pressure over the patellar and in the infrapatellar area.  There is no warmth, swelling, or tenderness.  He walks with normal gait, but narrow based. 

In later medical visits seen in the record, the Veteran's gait continued to be normal.  Notwithstanding this finding, the Board finds the Veteran's bilateral knee condition prevents the Veteran from prolonged standing, walking and or running as noted by the March 2005 counselor.  

In May 2006 VA examination, no functional impairment was observed in the knees bilaterally.  Examination revealed they were normally aligned, the patellar position was normal, patellar compression was not painful, and the ligaments were stable.  Active and passive range of motion was normal with full range of motion absent complaint.  Muscle tone was also good.  

The most recent examination from June 2010 showed he continued to have full range of motion of the knees without abnormalities seen.  Despite the Veteran's reports that he has problems with lifting and carrying due to knee pain, such limitation appears to mild, at worst, and would not preclude the Veteran from performing work at the sedentary exertional level, or at even higher levels in light of the Veteran's return to laborious work.  Accordingly, the Board finds, the service-connected knee disability would have little impact on the Veteran's employability.  


C.  Bilateral Shoulder Strain 

In January 2004, the Veteran underwent arthroscopic Bankart repair of his left shoulder.  He took time off during the recovery process.  While he was loading steel overhead, he felt a tear in his left shoulder with pain.  He denied having recent shoulder dislocations.  Within weeks of the surgery, the Veteran had active flexion in the left shoulder at 110 degrees, and passive flexion at 160 degrees; abduction at 140 degrees with active movement and 160 degrees with passive movement; external rotation at 40 degrees; internal rotation between 10 to 11 degrees.  He was unable to push off with static stretching, and was positive for the Speed maneuver.  At the time of the January 2005 examination, the Veteran reported that he did not have to take any days off of work, but reported that he wants his employer to find a job where he did not have to engage in overhead lifting.  He also reported that he was unable to life objects heavier than 50 pounds.  At the time, he worked in demolition doing asbestos abatement and mold removal.  

In February 2005, he attended an orthopedic visit.  He reported pain in left shoulder and some increasing pain in right shoulder due to having to use it more.  The Veteran also had an injury to his right shoulder in service, a dislocation. 

In a March 2005 vocational rehabilitation report, the Veteran reported having problems with his shoulders bilaterally, and that he would eventually need surgery on his right shoulder in addition to his left.  He reported that he was limited to lifting no more than 10 pounds and that he had to avoid repetitive reaching.  His right shoulder was better than the left.  

A November 2005 letter from a previous employer, Pro-Tech Environmental, Inc. indicated that the Veteran quit his job due to his prior shoulder injury and that physical labor was his only aggravating his condition. 

In December 2005, the Veteran came to the emergency room with reports of left shoulder pain.  Physical examination revealed that the Veteran was not in distress.  Left shoulder showed some tenderness, but full range of motion with extension, flexion, extended rotation and internal rotation.  He was given two weeks of analgesic and anti-inflammatory.  Pain was triggered after helping a friend load a piece of iron - engaging in such an activity is counter to the Veteran's claims of unemployability as related to his service-connected shoulder disabilities. 

In June 2010, the Veteran underwent a VA examination of the shoulder.  The examiner noted that the Veteran would have difficulty with lifting, carrying, and reaching, which would impact his occupation.  If the Veteran is to be fully believed, he would be limited to sedentary type work absent overhead lifting and reaching.  However, the Veteran has been able to engage in physical work off the job and on the job during the pendency of the appeal, which is inconsistent with his complaints.  It appears that the Veteran is not as limited by the shoulder disability as once claimed.  In conclusion, the Veteran is not unemployable because of his shoulder disability. 


D.  Combination of Impairments

The Veteran has a combination of impairments that do not impair his ability to perform substantially gainful employment.  He is unaffected by his tinnitus.  He has no functional loss in the use of his lower extremities and walks with normal gait despite reports of knee pain.  He has performed overhead lifting with his shoulders despite reported complaints.   Furthermore, he has returned to work during the pendency of this appeal, work which requires significant standing, walking, lifting and overhead reaching.  The record has also shown the Veteran helping friends move heavy objects, which also places doubt on any reported limitations.  The evidence of record shows the Veteran is capable of work of at least a medium exertional level, as is consistent with his past and current employment.  

In conclusion, the preponderance of the evidence is against the Veteran's claim for a TDIU. 


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to claims for increased ratings including the claim for a total disability rating in a September 2013 notice.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  As the contents of the September 2013 notice fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

The VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim.  To that end, the VA obtained the Veteran's post-service treatment records from private and VA sources.  The Veteran was also provided with several VA examinations, in relevant part, conducted in February 2004, June 2004, June 2005, May 2006, and June 2010, the reports of which have been associated with the claims file, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's claim for a TDIU.  

The Board finds that additional examinations are not warranted despite the last examination being conducted more than four years ago in June 2010.  Generally, a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   However, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  Since the last examination, the Veteran was able to return to work in the pipeline industry, as stated in his vocational rehabilitation records.  His ability to return to work is indicative of either his condition improving or that he was able to find work that accommodates his claimed limitations.  Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  

The Board remanded the claim in 2012 to obtain the Veteran's vocational records, information on any outstanding treatment records, and a completed VA-Form 21-8940.  The vocational records were obtained.  Despite VA's request in a  September 2013 letter for the Veteran to submit information, he did not return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and he has not submitted any evidence regarding additional medical treatment in the nearly three years this claim has been pending.  The Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  His chosen lack of participation in the development of this claim works against a favorable outcome.  

The Veteran was also offered the opportunity to testify at a hearing before the Board in December 2006.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the regulations.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the undersigned Veterans Law Judge specifically addressed the impact of the Veteran's service connected disabilities on employability asking the Veteran a series of questions to elicit information as to the impact of the conditions upon the Veteran.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment, but he reported that all outstanding and available records had been obtained.  There is also no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Since neither the Veteran nor his representative did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review could proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

TDIU is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


